DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10944959. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of the instant application is broader than claims 1-20 of US 10944959.

Claim 1 of the instant application corresponds to
Claim 1 of US 10,944,959
A method comprising: 
receiving, from a first image capture system, a set of images each comprising an image timestamp, the images captured by the first image capture system as the first image capture system is moved through an environment; 







generating an estimated camera path of a second image capture system representative of movement through the environment, the estimated camera path specifying positions of frames of video captured by the second image capture system relative to one or more reference points; and 
associating the set of images with locations along the estimated camera path based on the image timestamps of the set of images and timestamps of the frames of video captured by the second image capture system.

receiving, from a mobile device comprising a first camera, a plurality of images each comprising an image timestamp, the images captured by the first camera of the mobile device as the mobile device is moved through an environment; 
receiving, from a video capture system, a video comprising a sequence of frames, each frame associated with a frame timestamp, the video recorded by a second camera of the video capture system as the video capture system is moved through the environment; 
generating an estimated camera path of the video capture system representative of the movement of the video capture system through the environment, the estimated camera path specifying, for frames in the sequence of frames, a position of the frames relative to one or more reference points; and 
associating the images of the plurality of images with locations along the estimated camera path based on the image timestamps captured by the first camera and the frame timestamps captured by the video capture system.


Claims 2-20 of the instant application corresponds to claims 2- 20 of US 10944959.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



July 30, 2021